 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    GARY SILVA,                                     Case No. 3:20-cv-00270-RCJ-WGC
12                       Petitioner,                  ORDER
13           v.
14    RUSSELL, et al.,
15                       Respondents.
16

17          Respondents having filed two motions for enlargement of time (ECF No. 30, ECF No.

18   31), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (ECF

20   No. 30) is GRANTED. Respondents will have up to and including July 12, 2021, to reply to the

21   opposition to the motion to strike amended petition (ECF No. 28).

22          IT FURTHER IS ORDERED that respondents' motion for enlargement of time (ECF No.

23   31) is GRANTED. Respondents will have up to and including July 12, 2021, to respond to the

24   request to amend writ of habeas corpus (ECF No. 29).

25          DATED: May 24, 2021.
26                                                             ______________________________
                                                               ROBERT C. JONES
27                                                             United States District Judge
28
                                                     1
